TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00668-CR


Denise Doty, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9034062, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on December 22, 2003.  After the
court reporter requested additional time, the Court extended the time for filing to March 22, 2004. 
The reporter's record has not been received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than May 14, 2004.  No further extension of time will be granted.  See Tex.
R. App. P. 37.3(a)(2).
It is ordered April 19, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish